January 27, 2011 Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert VP S&P MidCap 400 Index Portfolio, a series of Calvert Variable Products, Inc. (File No. 333-171210) Ladies and Gentlemen: Transmitted electronically herewith on behalf of the Registrant is Pre-Effective Amendment No. 2 to the Form N-14 for the Calvert VP S&P MidCap 400 Index Portfolio, pursuant to Rules 488 and 145 under the Securities Act of 1933, as amended (the 1933 Act). The purpose of this amendment is to transmit (i) Part A and Part B of FormN‑14, which were revised to include previously omitted information and to make certain other non-material changes, (ii) the executed auditors consents, (iii) the executed tax and legal opinions and (iv) the final ballot. I respectfully request that the effectiveness of this Form N-14 be accelerated and that it be declared effective on Friday, January 28, 2011. Please feel free to contact me at 301-657-7044 with any questions about this filing. Very truly yours, /s/ Andrew K. Niebler Andrew Niebler Associate General Counsel Calvert Group, Ltd. cc: Michelle Roberts, Division of Investment Management
